Citation Nr: 1451061	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-19 393	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Whether the appellant's countable income was excessive for the receipt of nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran had active service from May 1972 to May 1974; he died in June 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which terminated the appellant's death pension benefits due to excessive income.  

In her substantive appeal (VA Form 9), received in July 2012, the appellant requested a hearing at the RO before a Veterans Law Judge.  By letter dated in April 2014, the appellant was informed that a hearing was scheduled to be conducted at the Muskogee RO in June 2014.  However, the appellant failed to report to the scheduled hearing.  As the record does not contain further indication that the appellant has requested that the hearing be rescheduled, the Board deems the Appellant's request for a hearing to be withdrawn.  38 C.F.R. § 20.704.  


REMAND

The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to her claim. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, the Board finds that the record contains insufficient information regarding income levels for a determination as to eligibility for receipt of nonservice-connected (NSC) death pension.  

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse's meets the net worth requirements of 38 C.F.R. § 3.274 (2013) and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 (2013).  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b) (4) (2013).  Under applicable criteria, payments of improved death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2013).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2013).  The types of income excluded for VA pension purposes must be deducted in the year in which they occurred.  38 C.F.R. § 3.272.  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272.  

For purposes of calculating pension benefits, unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  

The evidence of record demonstrates that the appellant filed an "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse" (VA Form 21-534) in 2009; at that time, she reported income from wages in the amount of $1100 per month.  In her claim for pension benefits, the appellant did not report any unreimbursed medical expenses.  Accordingly, in June 2010, the appellant was awarded nonservice-connected death pension benefits, effective July 1, 2009.  

In VA Form 21-1518-1, Improved Pension Eligibility Verification Report (Surviving Spouse with no children) of January 2011, the appellant reported that her income was from wages in the amount of $1200.00 per month.  

Received in August 2011 was a copy of the appellant's W2 for 2010, which showed an annual income of $19,106.00.  

In September 2011, the RO notified the appellant that her death pension award had been terminated because her countable family income exceeded the maximum annual pension rate of $7,933 for a surviving spouse with no dependents.  

The appellant filed a notice of disagreement (NOD) with the above determination in September 2011, wherein she argued that her income was not in excess of that required for death pension benefits.  The appellant maintained that the RO incorrectly calculated her total countable income.  The appellant reported that she used a portion of her income for basic needs, including paying hospital and doctor bills.  

By letter dated in June 2010, the RO notified the appellant that if she wanted to claim any medical expenses, she should complete an enclosed form and return it to the RO no later than December 31, 2011.  The Board notes that the appellant has not indicated whether she has unreimbursed medical expenses, which might be subtracted from countable income so as to permit her to receive death pension benefits.  However, as noted above, in her NOD, dated in September 2011, the appellant stated that the RO had not considered her medical expenses.  The Board believes the appellant should be given another opportunity to submit evidence of any unreimbursed medical expenses.  38 C.F.R. §§ 3.271, 3.272.  The Board reminds the appellant that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The appeal is REMANDED for the following actions:  

1.  The agency of original jurisdiction (AOJ) should contact the appellant and ask that she provide additional information concerning her medical expenses for the years 2009 to the present.  The appellant should be asked for copies of all medical expenses paid for those years.  The appellant should be informed that this information is important for the processing of her appeal and any such information may have an effect as to whether she receives any VA death benefits.  Once obtained, all documentation should be associated with the claims file.  If no additional documents are forthcoming from the appellant, this must be noted in the record.  

2.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the appellant's claim of entitlement to receipt of nonservice-connected death pension benefits.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

